UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1056


In Re:   TYRONE HURT; WILLIAM E. TURNER,

                Petitioners.




                 On Petition for Writ of Mandamus.
              (8:10-cv-02099-RWT; 8:09-cv-01248-RWT)


Submitted:   April 30, 2013                  Decided:   May 23, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Tyrone Hurt, William E. Turner, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tyrone Hurt and William Turner petition for a writ of

mandamus seeking a ruling by the district court in two actions.

Although      unreasonable   delay   in     the   district    court   may    be    a

reason to grant mandamus relief, see Johnson v. Rogers, 917 F.2d
1283, 1285 (10th Cir. 1990), the district court’s docket sheets

reflect that final orders have been entered in each case and

there   are    no    outstanding   matters    requiring      attention      by   the

district court.        Accordingly, while we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                        We

dispense      with    oral   argument     because    the     facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                        2